Cohalan, S.
This appeal is taken by the exetiutor of the estate from the order fixing the transfer tax on the ground:
(1) That the tax has been imposed on the entire value of the *352shares of stock owned by the decedent in the New York Central and Hudson River Railroad Company.
(2) That no deduction from .the value of the taxable property within this state has been made for debts, funeral and administration expenses.
The decedent died July 7, 1919, a resident of the state of Massachusetts. Among the assets of her estate taxable in this state were 190 shares of stock of the New York Central and Hudson River Railroad Company, a New York corporation. These have been appraised at $81 per share and the total of $15,390 included in the valuation.of the taxable New York estate.
By agreement dated December 23, 1914, subsequent to the time when decedent acquired the stock, the above-mentioned railroad company consolidated with several corporations organized in five states other than New York, the resulting corporation being known as the New York Central Railroad Company.
The executors, since taking this appeal, have submitted an affidavit in which it appears that in all but one of the several states of incorporation of the consolidated company no distinction is made for the purpose of the transfer tax between the stock of the old and new corporations and that a tax was imposed in these states on the transfer of the stock owned by the decedent. The tax in this proceeding should be assessed on that portion of the value of the stock which the mileage in this state bears to the total mileage. Matter of Cooley, 186 N. Y. 220; Matter of Thayer, 193 id. 430; Matter of Rumrill, N. Y. L. J. June 28, 1921.
The funeral and administration expenses and debts legally deductible and properly prorated will be allowed. Submit order on notice amending taxing order as indicated above.
Ordered accordingly.